UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended December 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number 1-14523 TRIO-TECHINTERNATIONAL (Exact name of Registrant as specified in its Charter) California 95-2086631 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 16139 Wyandotte Street Van Nuys, California (Address of principal executive offices) (Zip Code) Registrant's Telephone Number, Including Area Code:818-787-7000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of RegulationS-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Noo As of February 10, 2012, there were 3,321,555 shares of the issuer’s Common Stock, no par value, outstanding. Table of Contents TRIO-TECH INTERNATIONAL INDEX TO CONDENSED CONSOLIDATED FINANCIAL INFORMATION, OTHER INFORMATION AND SIGNATURE Page Part I. Financial Information Item 1. Financial Statements 2 (a) Condensed Consolidated Balance Sheets as of December 31, 2011 (Unaudited) and June 30, 2011 2 (b) Condensed Consolidated Statements of Operations and Comprehensive Income for the Three Months and Six Months Ended December 31, 2011 (Unaudited) and December 31, 2010 (Unaudited) 3 (c) Condensed Consolidated Statements of Shareholders Equity for the Six Months Ended December 31, 2011 (Unaudited) and the year ended June30, 2011 4 (d) Condensed Consolidated Statements of Cash Flows for the Six Months Ended December 31, 2011 (Unaudited) and December 31, 2010 (Unaudited) 5 (e) Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures about Market Risk 41 Item 4. Controls and Procedures 41 Part II. Other Information Item 1. Legal Proceedings 42 Item 1A. Risk Factors 42 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 3. Defaults upon Senior Securities 42 Item 4. Mine Safety Disclosures 42 Item 5. Other Information 42 Item 6. Exhibits 42 Signatures -i- Table of Contents FORWARD-LOOKING STATEMENTS The discussions of Trio-Tech International’s (the “Company”) business and activities set forth in this Form 10-Q and in other past and future reports and announcements by the Company may contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, and assumptions regarding future activities and results of operations of the Company.In light of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995, the following factors, among others, could cause actual results to differ materially from those reflected in any forward-looking statements made by or on behalf of the Company: market acceptance of Company products and services; changing business conditions or technologies and volatility in the semiconductor industry, which could affect demand for the Company’s products and services; the impact of competition; problems with technology; product development schedules; delivery schedules; changes in military or commercial testing specifications which could affect the market for the Company’s products and services; difficulties in profitably integrating acquired businesses, if any, into the Company; risks associated with conducting business internationally and especially in Southeast Asia, including currency fluctuations and devaluation, currency restrictions, local laws and restrictions and possible social, political and economic instability; changes in U.S. and global financial and equity markets, including market disruptions and significant interest rate fluctuations; and other economic, financial and regulatory factors beyond the Company’s control. Other than statements of historical fact, all statements made in this Quarterly Report are forward-looking, including, but not limited to, statements regarding industry prospects, future results of operations or financial position, and statements of our intent, belief and current expectations about our strategic direction, prospective and future financial results and condition. In some cases, you can identify forward-looking statements by the use of terminology such as “may,” “will,” “expects,” “plans,” “anticipates,” “estimates,” “potential,” “believes,” “can impact,” “continue,” or the negative thereof or other comparable terminology.Forward-looking statements involve risks and uncertainties that are inherently difficult to predict, which could cause actual outcomes and results to differ materially from our expectations, forecasts and assumptions. Unless otherwise required by law, we undertake no obligation to update forward-looking statements to reflect subsequent events, changed circumstances, or the occurrence of unanticipated events. You are cautioned not to place undue reliance on such forward-looking statements. -1- Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS TRIO-TECH INTERNATIONAL AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (IN THOUSANDS, EXCEPT NUMBER OF SHARES) December 31, June 30, ASSETS (Unaudited) CURRENT ASSETS: Cash & cash equivalent $ $ Short-term deposits Trade accounts receivable, less allowance for doubtful accounts of $38 and $69 Other receivables Loan receivables from property development projects Inventories, less provision for obsolete inventory of $884 and $937 Prepaid expenses and other current assets Asset held for sale Total current assets INVESTMENTS INVESTMENT PROPERTY IN CHINA, Net PROPERTY, PLANT AND EQUIPMENT, Net OTHER ASSETS RESTRICTED TERM DEPOSITS TOTAL ASSETS $ $ LIABILITIES CURRENT LIABILITIES: Lines of credit $ $ Accounts payable Accrued expenses Income taxes payable Current portion of bank loans payable Current portion of capital leases Total current liabilities BANK LOANS PAYABLE, net of current portion CAPITAL LEASES, net of current portion DEFERRED TAX LIABILITIES OTHER NON-CURRENT LIABILITIES TOTAL LIABILITIES $ $ COMMITMENT AND CONTINGENCIES EQUITY TRIO-TECH INTERNATIONAL’S SHAREHOLDERS' EQUITY: Common stock, no par value, 15,000,000 shares authorized; 3,321,555 shares issued and outstanding as at December 31, 2011, and June 30, 2011, respectively $ $ Paid-in capital Accumulated retained earnings Accumulated other comprehensive gain-translation adjustments Total Trio-Tech International shareholders' equity NON-CONTROLLING INTEREST TOTAL EQUITY $ $ TOTAL LIABILITIES AND EQUITY $ $ See notes to condensed consolidated financial statements. -2- Table of Contents CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME UNAUDITED (IN THOUSANDS, EXCEPT EARNINGS PER SHARE) Six Months Ended Three Months Ended Dec. 31, Dec. 31, Dec. 31, Dec. 31, Revenue Products $ Testing Services Fabrication Services 93 Others 95 48 Cost of Sales Cost of products sold Cost of testing services rendered Cost of fabrication services rendered Others 52 26 78 Gross Margin Operating Expenses: General and administrative Selling Research and development 73 87 Loss on disposal of property, plant and equipment 4 7 Total operating expenses (Loss) / Incomefrom Operations ) ) Other (Expenses) / Income Interest expenses ) ) ) Otherincome / (expenses), net 21 Total other(expenses) / income ) 24 (Loss) / Incomefrom Continuing Operations before Income Taxes ) ) Income Tax Benefits/(Expenses) 99 ) ) (Loss) / income from continuing operations before non-controlling interest, net of tax ) ) Other Operating Activities Equity in earnings of unconsolidated jointventure, net of tax ) Discontinued Operations (Note 17) Loss from discontinued operations, net of tax (2 ) (2 ) (1 ) NET (LOSS) / INCOME ) ) Less: net (loss) / income attributable to the non-controlling interest ) ) Net (Loss) / Income Attributable to Trio-Tech International Common Shareholder $ ) $ $ ) $ Amounts Attributable to Trio-Tech International Common Shareholders: (Loss) / income from continuing operations, net of tax ) ) Loss from discontinued operations, net of tax (2 ) (2 ) (1 ) Net (Loss) / Income Attributable to Trio-Tech International Common Shareholders $ ) $ $ ) $ Comprehensive (Loss) / Income Attributable to Trio-Tech InternationalCommon Shareholders: Net (loss) / income ) ) Foreign currency translation, net of tax ) Comprehensive (Loss) / Income ) ) Less: Comprehensive (loss) / income attributable to the non-controlling interest ) ) ) Comprehensive (Loss) / Income Attributable to Trio-Tech International Common Shareholders $ ) $ $ ) $ Basic (Loss) / Earnings per Share: Basic (loss) / earnings per share from continuing operations attributable to Trio-Tech International $ ) $ $ ) $ Basic loss per share from discontinued operations attributable to Trio-Tech International $ Basic (Loss) /Earnings per Share from Net (Loss) / Income Attributable to Trio-Tech International $ ) $ $ ) $ Diluted (Loss) / Earnings per Share: Diluted (loss) / earnings per share from continuing operations attributable to Trio-Tech International $ ) $ $ ) $ Diluted loss per share from discontinued operations attributable to Trio-Tech International $ Diluted (Loss) / Earnings per Share from Net (Loss) / Income Attributable to Trio-Tech International $ ) $ $ ) $ Weighted average number of common shares outstanding Basic Dilutive effect of stock options Number of shares used to compute earnings per sharediluted See notes to condensed consolidated financial statements. -3- Table of Contents TRIO-TECH INTERNATIONAL AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY (IN THOUSANDS) Common Stock Additional Paid-in Accumulated Retained Accumulated Other Comprehensive Non- Controlling Shares Amount Capital Earnings Income Interest Total $ Balance at June 30, 2010 $ Cash received from stock options exercised 95 Stock option expenses Net (loss) / income ) ) Translation adjustment ) Dividend (7 ) (7 ) Balance at June 30, 2011 Stock option expenses Net loss ) ) ) Translation adjustment ) ) ) Balance at Dec. 31, 2011 See notes to condensed consolidated financial statements. -4- Table of Contents TRIO-TECH INTERNATIONAL AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS(IN THOUSANDS) Six Months Ended December 31, December 31, (Unaudited) (Unaudited) Cash Flow from Operating Activities Net (loss) / income $ ) $ Adjustments to reconcile net (loss) / income to net cash flow provided by operating activities Depreciation and amortization Bad debt (reversal) / expense, net ) ) Inventory provision 30 15 Warranty expense / (recovery) , net 20 ) Accrued interest expense, net of interest income Loss on sale of property-continued operations 4 7 Stock compensation Deferred tax provision ) ) Loss in equity of unconsolidated joint venture 11 Changes in operating assets and liabilities, net of acquisition effects Accounts receivables ) Other receivables ) Other assets ) Inventories Prepaid expenses and other current assets 25 ) Investment in property development Accounts payable and accrued liabilities ) Income tax payable ) Other non-current liabilities ) Net cash (used in)provided by operating activities ) Cash Flow from Investing Activities (Investment in) / Proceeds from maturing of unrestricted and restricted term deposits, net ) Loan receivables from property development projects ) Investment in unconsolidated joint venture ) Additions to property, plant and equipment ) ) Proceeds from disposal of plant, property and equipment 54 Net cash used in investing activities ) ) Cash Flow from Financing Activities Borrowing/ (Repayment) on lines of credit Repayment of bank loans and capital leases ) ) Proceeds from long-term bank loans Proceeds from stock options exercised Net cash provided by (used in) financing activities ) Effect of Changes in Exchange Rate NET (DECREASE) INCREASE IN CASH ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ Supplementary Information of Cash Flows Cash paid during the period for: Interest $ $ Income taxes $ 66 $ Non-Cash Transactions Capital lease of property, plant and equipment $ $ See notes to condensed consolidated financial statements. -5- Table of Contents TRIO-TECH INTERNATIONAL AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (IN THOUSANDS, EXCEPT EARNINGS PER SHARE AND NUMBER OF SHARES) 1.ORGANIZATION AND BASIS OF PRESENTATION Trio-Tech International (“the Company” or “TTI” hereafter) was incorporated in fiscal 1958 under the laws of the State of California.TTI provides third-party semiconductor testing and burn-in services primarily through its laboratories in Southeast Asia. In addition, TTI operates testing facilities in the United States.The Company also designs, develops, manufactures and markets a broad range of equipment and systems used in the manufacturing and testing of semiconductor devices and electronic components. TTI conducts business in five business segments: Manufacturing, Testing Services, Fabrication Services, Distribution and Real Estate. TTI has subsidiaries in the U.S.A., Singapore, Malaysia, Thailand, China and Indonesia as follows: Ownership Location Express Test Corporation (Dormant) % Van Nuys, California Trio-Tech Reliability Services (Dormant) % Van Nuys, California KTS Incorporated, dba Universal Systems (Dormant) % Van Nuys, California European Electronic Test Centre (Dormant) % Dublin, Ireland (Operation ceased on November 1, 2005) Trio-Tech International Pte. Ltd. % Singapore Universal (Far East) Pte. Ltd.* % Singapore Trio-Tech International (Thailand) Co. Ltd.* % Bangkok, Thailand Trio-Tech (Bangkok) Co. Ltd. % Bangkok, Thailand (49% owned by Trio-Tech International Pte. Ltd. and 51% owned by Trio-Tech International (Thailand) Co. Ltd.) Trio-Tech (Malaysia) Sdn. Bhd. (55% owned by Trio-Tech International Pte. Ltd.) 55 % Penang and Selangor, Malaysia Trio-Tech (Kuala Lumpur) Sdn. Bhd. 55 % Selangor, Malaysia (100% owned by Trio-Tech Malaysia Sdn. Bhd.) Prestal Enterprise Sdn. Bhd. 76 % Selangor, Malaysia (76% owned by Trio-Tech International Pte. Ltd.) Trio-Tech (Suzhou) Co. Ltd. * % Suzhou, China Trio-Tech (Shanghai) Co. Ltd. * (Dormant) % Shanghai, China (Operation ceased on January 1, 2010) Trio-Tech (Chongqing) Co. Ltd. * % Chongqing, China SHI International Pte. Ltd. (55% owned by Trio-Tech International Pte. Ltd) 55 % Singapore PT SHI Indonesia (100% owned by SHI International Pte. Ltd.) 55 % Batam, Indonesia Trio-Tech (Tianjin) Co. Ltd. * % Tianjin, China * 100% owned by Trio-Tech International Pte. Ltd. -6- Table of Contents The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.All significant inter-company accounts and transactions have been eliminated in consolidation. The unaudited condensed consolidated financial statements are presented in U.S. dollars.The accompanying condensed consolidated financial statements do not include all the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for fair presentation have been included.Operating results for the six months ended December 31, 2011 are not necessarily indicative of the results that may be expected for the fiscal year ending June 30, 2012.For further information, refer to the consolidated financial statements and footnotes thereto included in the Company's annual report for the fiscal year ended June 30, 2011. 2.NEW ACCOUNTING PRONOUNCEMENTS In September 2011, the FASB issued ASU No. 2011-08, Intangibles—Goodwill and Other (Topic 350): Testing Goodwill for Impairment. ASU 2011-08 is intended to simplify how entities, both public and nonpublic, test goodwill for impairment. ASU 2011-08 permits an entity to first assess qualitative factors to determine whether it is "more likely than not" that the fair value of a reporting unit is less than its carrying amount as a basis for determining whether it is necessary to perform the two-step goodwill impairment test described in Topic 350, Intangibles-Goodwill and Other. The more-likely-than-not threshold is defined as having a likelihood of more than 50%. ASU 2011-08 is effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011. Early adoption is permitted, including for annual and interim goodwill impairment tests performed as of a date before September 15, 2011, if an entity’s financial statements for the most recent annual or interim period have not yet been issued or, for nonpublic entities, have not yet been made available for issuance. The adoption of this update will not have an impact on our results of operations or financial position, as the Company has fully impaired goodwill in prior fiscal years. In June 2011, the FASB issued ASU No. 2011-05, Comprehensive income (ASC Topic 220): Presentation of Comprehensive Income. Under the amendments to ASC Topic 220, Comprehensive Income, an entity has the option to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements. In both choices, an entity is required to present each component of net income along with total net income, each component of other comprehensive income along with a total for other comprehensive income, and a total amount for comprehensive income. In a single continuous statement, the entity is required to present the components of net income and total net income, the components of other comprehensive income and a total for other comprehensive income, along with the total of comprehensive income in that statement. In the two statement approach, an entity is required to present components of net income and total net income in the statement of net income. The statement of other comprehensive income should immediately follow the statement of net income and include the components of other comprehensive income and a total for other comprehensive income, along with a total for comprehensive income. Regardless of whether an entity chooses to present comprehensive income in a single continuous statement or in two separate but consecutive statements, the entity is required to present on the face of the financial statements reclassification adjustments for items that are reclassified from other comprehensive income to net income in the statement(s) where the components of net income and the components of other comprehensive income are presented. The amendments in this update are to be applied retrospectively and are effective for public entities for fiscal years, and interim periods within those years, beginning after December 15, 2011. Early adoption is permitted, because compliance with the amendments is already permitted. The amendments do not require any transition disclosures. This update may have impact on the Company for presentation of Comprehensive Income commencing with the quarter ending March 31, 2012. In December 2010, the FASB issued ASU No. 2010-28, Intangibles – Goodwill and Other (ASC Topic 350): When to Perform Step 2 of the Goodwill Impairment Test for Reporting Units with Zero or Negative Carrying Amounts. Under Topic 350 on goodwill and other intangible assets, testing for goodwill impairment is a two-step test. When a goodwill impairment test is performed (either on an annual or interim basis), an entity must assess whether the carrying amount of a reporting unit exceeds its fair value (Step 1). If it does, an entity must perform an additional test to determine whether goodwill has been impaired and to calculate the amount of that impairment (Step 2). The amendments in this update modify Step 1 of the goodwill impairment test for reporting units with zero or negative carrying amounts. For those reporting units, an entity is required to perform Step 2 of the goodwill impairment test if it is more likely than not that goodwill impairment exists. An entity should consider whether there are any adverse qualitative factors indicating that impairment may exist. The amendments in this update are effective for fiscal years, and interim periods within those years, beginning after December 15, 2010. The adoption of this update did not have an impact on our results of operations or financial position, as the Company has fully impaired goodwill in prior fiscal years. -7- Table of Contents In April 2010, the FASB issued ASU No. 2010-13, Compensation—Stock Compensation (ASC Topic 718): Effect of Denominating the Exercise Price of a Share-Based Payment Award in the Currency of the Market in which the Underlying Equity Security Trades. This ASU codifies the consensus reached in EITF Issue No. 09-J, Effect of Denominating the Exercise Price of a Share-Based Payment Award in the Currency of the Market in which the Underlying Equity Security Trades. The amendments to the Codification clarify that an employee share-based payment award with an exercise price denominated in the currency of a market in which a substantial portion of the entity’s equity shares trades should not be considered to contain a condition that is not a market, performance, or service condition. This is effective for financial years beginning after December 15, 2010, which is July 1, 2011 for the Company. The adoption of this update does not have any material impact on our results of operations or financial position. Other new pronouncements issued but not yet effective until after December 31, 2011 are not expected to have a significant effect on the Company’s consolidated financial position or results of operations. 3.INVENTORIES Inventories consisted of the following: Dec. 31, June 30, (Unaudited) Raw materials $ $ Work in progress Finished goods Less: provision for obsolete inventory ) ) Currency translation effect ) $ $ The following table represents the changes in provision for obsolete inventory: Dec. 31, June 30, (Unaudited) Beginning $ $ Additions charged to expenses 29 52 Usage - disposition ) ) Currency translation effect ) 88 Ending $ $ 4.STOCK OPTIONS On September 24, 2007, the Company’s Board of Directors unanimously adopted the 2007 Employee Stock Option Plan (the “2007 Employee Plan”) and the 2007 Directors Equity Incentive Plan, (the “2007 Directors Plan”) each of which was approved by the shareholders on December 3, 2007. Each of those plans was amended by the Board in 2010 to increase the number of shares covered thereby, which amendments were approved by the shareholders on December 14, 2010. At present, the 2007 Employee Plan provides for awards of up to 600,000 shares of the Company’s Common Stock to employees, consultants and advisors and the 2007 Directors Plan provides for awards of up to 400,000 shares of the Company’s Common Stock to the members of the Board of Directors in the form of non-qualified options and restricted stock. These two plans are administered by the Board, which also establishes the terms of the awards. -8- Table of Contents Assumptions The fair value for the options granted were estimated using the Black-Scholes option pricing model with the following weighted average assumptions, assuming no expected dividends: Six Months Ended December 31, Year Ended June 30, Expected volatility % 112.24 - 122.07 % Risk-free interest rate % 0.66 – 1.06 % Expected life (years) 2.25 - 3.25 The expected volatilities are based on the historical volatility of the Company’s stock. The observation is made on a weekly basis. The observation period covered is consistent with the expected life of options. The expected life of the options granted to employees has been determined utilizing the “simplified” method as prescribed by ASC Topic 718 Compensation – Stock Compensation, which, among other provisions, allowed companies without access to adequate historical data about employee exercise behavior to use a simplified approach for estimating the expected lifeof a "plain vanilla" option grant. The simplified rule for estimating the expected life of such an option was the average of the time to vesting and the full term of the option. The risk-free rate is consistent with the expected life of the stock options and is based on the United States Treasury yield curve in effect at the time of grant. 2007 Employee Stock Option Plan The Company’s 2007 Employee Plan permits the grant of stock options to its employees covering up to an aggregate of 600,000 shares of Common Stock. Under the 2007 Employee Plan, all options must be granted with an exercise price of not less than fair value as of the grant date and the options granted must be exercisable within a maximum of ten years after the date of grant, or such lesser period of time as is set forth in the stock option agreements. The options may be exercisable (a) immediately as of the effective date of the stock option agreement granting the option, or (b) in accordance with a schedule related to the date of the grant of the option, the date of first employment, or such other date as may be set by the Compensation Committee. Generally, options granted under the 2007 Employee Plan are exercisable within five years after the date of grant, and vest over the period as follows: 25% vesting on the grant date and the remaining balance vesting in equal installments on the next three succeeding anniversaries of the grant date. The share-based compensation will be recognized in terms of the grade method on a straight-line basis for each separately vesting portion of the award.Certain option awards provide for accelerated vesting if there is a change in control (as defined in the 2007 Employee Plan). Pursuant to the 2007 Employee Plan, stock options covering a total of 37,500 shares of the Company’s Common Stock were granted to certain employees on December 14, 2011 with an exercise price equal to the fair value of the Company’s Common Stock (as defined under the 2007 Employee Plan in conformity with Regulation 409A of the Internal Revenue Code of 1986, as amended) at the date of grant. These options vested as of the grant date. The fair value as of December 14, 2011 of the options to purchase 37,500 shares of the Company’s Common Stock was approximately $42 based on the fair value of $1.11 per share determined by using the Black Scholes option pricing model. The Company recognized stock-based compensation expense of approximately $118 in the six months ended December 31, 2011 under the 2007 Employee Plan. Unamortized stock-based compensation of $92 based on fair value on the grant date related to options granted under the 2007 Employee Plan is expected to be recognized over a period of two years. -9- Table of Contents During the six months ended December 31, 2010, pursuant to the 2007 Employee Plan, stock options covering a total of 100,000 shares of the Company’s Common Stock were granted to certain officers and employees with an exercise price equal to the fair market value of the Company’s Common Stock (as defined under the 2007 Employee Plan in conformity with Regulation 409A of the Internal Revenue Code of 1986, as amended) at the date of grant. These options vest over the period as follows: 25% vesting on the grant date, and the balance vesting in equal installments on the next three succeeding anniversaries of the grant date. The fair market value of 100,000 options granted to purchase the Company’s Common Stock was approximately $316 based on the fair value of $3.16 per share determined by using the Black Scholes option pricing model. The Company recognized stock-based compensation expense of approximately $131 in the six months ended December 31, 2010 under the 2007 Employee Plan. Unamortized stock-based compensation of $296 based on fair value on the grant date related to options granted under the 2007 Employee Plan is expected to be recognized over a period of four years. As of December 31, 2010, there were vested employee stock options covering a total of 115,750 shares of Common Stock. The weighted-average exercise price was $5.77 and the weighted average contractual term was 3.03 years. The total intrinsic value of vested and outstanding employee stock options as of December 31, 2010 was $52 and $286, respectively. During the three and six months ended December 31, 2010, 76,375 options were exercised with an intrinsic value of $295. As of December 31, 2011, there were vested employee stock options covering a total of 232,125 shares of Common Stock. The weighted-average exercise price was $4.24 and the weighted average remaining contractual term was 2.71 years. The total intrinsic value of vested and outstanding employee stock options as of December 31, 2011 was $45 and $77, respectively. A summary of option activities under the 2007 Employee Plan during the six month period ended December 31, 2011 is presented as follows: Options Weighted- Average Exercise Price Weighted - Average Remaining Contractual Term (Years) Aggregate Intrinsic Value Outstanding at July 1, 2011 $ $ Granted $ - Exercised - Forfeited or expired - Outstanding at December 31, 2011 $ $ 77 Exercisable at December 31, 2011 $ $ 45 A summary of the status of the Company’s non-vested employee stock options during the six months ended December 31, 2011 is presented below: Weighted-Average Grant-Date Options Fair Value Non-vested at July 1, 2011 $ Granted Vested ) Forfeited - - Non-vested at December 31, 2011 $ -10- Table of Contents 2007 Directors Equity Incentive Plan The 2007 Directors Plan permits the grant of options covering up to an aggregate of 400,000 shares of Common Stock to its non-employee directors in the form of non-qualified options and restricted stock. The exercise price of the non-qualified options is 100% of the fair value of the underlying shares on the grant date. The options have five-year contractual terms and are generally exercisable immediately as of the grant date. Pursuant to the 2007 Directors Plan, the Company granted options to purchase50,000 sharesof its Common Stockto our directors with an exercise price equal to the fair market value of our Common Stock (as defined under the 2007 Directors Plan in conformity with Regulation 409A or the Internal Revenue Code of 1986, as amended) at the date of grant. The fair value of the options granted to purchase 50,000 shares of the Company's Common Stock was approximately $56 based on the fair value of $1.11 per share determined by the Black Scholes option pricing model. There were no options exercised during the six month period ended December 31, 2011. The Company recognized stock-based compensation expense of $56 in the six month period ended December 31, 2011 under the 2007 Directors Plan. During the six months ended December 31, 2010, pursuant to the 2007 Directors Plan, the Company granted options to purchase 150,000 shares of its Common stockto our directors with an exercise price equal to the fair market value of our Common Stock (as defined under the 2007 Directors Plan in conformity with Regulation 409A or the Internal Revenue Code of 1986, as amended) at the date of grant. The fair value of 150,000 options granted to purchase the Company's Common Stock was approximately $405 based on the fair value of $2.70 per share determined by the Black Scholes option pricing model. There were no options exercised during the six month period ended December 31, 2010. The Company recognized stock-based compensation expense of $405 in the six month period ended December 31, 2010 under the 2007 Directors Plan. The total intrinsic value of vested and outstanding directors’ stock options as of December 31, 2011 was $45. A summary of option activities under the 2007 Directors Plan during the six months ended December 31, 2011 is presented as follows: Options Weighted- Average Exercise Price Weighted - Average Remaining Contractual Term (Years) Aggregate Intrinsic Value Outstanding at July 1, 2011 $ $ Granted - Exercised - Forfeited or expired - Outstanding at December 31, 2011 $ $ 45 Exercisable at December 31, 2011 $ $ 45 -11- Table of Contents 5.EARNINGS PER SHARE The Company adopted ASC Topic 260, Earnings Per Share. Basic EPS are computed by dividing net income available to common shareholders (numerator) by the weighted average number of common shares outstanding (denominator) during the period.Diluted EPS give effect to all dilutive potential common shares outstanding during a period.In computing diluted EPS, the average price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock options and warrants. Stock options to purchase 714,375 shares of Common Stock at exercise prices ranging from $1.72 to $9.57 per share were outstanding as of December 31, 2011 and were excluded in the computation of diluted EPS because their effect would have been anti-dilutive. Stock options to purchase 646,125 shares of Common Stock at exercise prices ranging from $1.72 to $9.57 per share were outstanding as of December 31, 2010.All the outstanding options were excluded in the computation of diluted EPS for the six months ended December 31, 2010 because they were anti-dilutive. The following table is a reconciliation of the weighted average shares used in the computation of basic and diluted EPS for the years presented herein: Six Months Ended Three Months Ended Dec. 31, Dec. 31, Dec. 31, Dec. 31, (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Loss) / income attributable to Trio-Tech International common shareholders from continuing operations, net of tax $ ) $ $ ) $ Loss attributable to Trio-Tech International common shareholders from discontinued operations, net of tax (2 ) (2 ) (1 ) - Net (loss) / income attributable to Trio-Tech International common shareholders $ ) $ $ ) $ Basic (loss) / earnings per share from continuing operations attributable to Trio-Tech International $ ) 0.21 ) 0.06 Basicloss per share from discontinued operations attributable to Trio-Tech International - Basic(loss) / earnings per share from net (loss) / income attributable to Trio-Tech International $ ) $ $ ) $ Diluted(loss) / earnings per share from continuing operations attributable to Trio-Tech International $ ) $ $ ) $ Diluted loss per share from discontinued operations attributable to Trio-Tech International - - Diluted(loss) / earnings per share from net (loss) / income attributable to Trio-Tech International $ ) $ $ ) $ Weighted average number of common shares outstanding - basic Dilutive effect of stock options Number of shares used to compute earnings per share - diluted -12- Table of Contents 6.ACCOUNTS RECEIVABLE AND ALLOWANCE FOR DOUBTFUL ACCOUNTS Accounts receivable consists of customer obligations due under normal trade terms. Although management generally does not require collateral, letters of credit may be required from the customers in certain circumstances. Management periodically performs credit evaluations of the customers’ financial conditions. Senior management reviews accounts receivable on a monthly basis to determine if any receivables will potentially be uncollectible. Management includes any accounts receivable balances that are determined to be uncollectible in the allowance for doubtful accounts.After all attempts to collect a receivable have failed, the receivable is written off against the allowance.Based on the information available to us, management believed the allowance for doubtful accounts as of December 31, 2011 and June 30, 2011 was adequate. The following table represents the changes in the allowance for doubtful accounts: Dec. 31, June 30, (Unaudited) Beginning $ 69 $ 91 Additions charged to expenses 6 78 Recovered / Write-off ) ) Currency translation effect 7 Ending $ 38 $ 69 7.WARRANTY ACCRUAL The Company provides for the estimated costs that may be incurred under its warranty program at the time the sale is recorded.The Company provides warranty for products manufactured in the term of one year.The Company estimates the warranty costs based on the historical rates of warranty returns.The Company periodically assesses the adequacy of its recorded warranty liability and adjusts the amounts as necessary. Dec. 31, June 30, (Unaudited) Beginning $ 29 $ Additions charged to cost and expenses 20 51 Recovered ) Actual usage ) ) Currency translation effect (1 ) 9 EndingE Ending $ 29 $ 29 8.INCOME TAX The Company had no material adjustments to its liabilities for unrecognized income tax benefits according to the provisions of ASC Topic 740 Income Tax. The income tax benefit was $99 for the six months and $136 for the three months ended December 31, 2011 as compared to the income tax expenses of $158 for the six months and $162 for the three months ended December 31, 2010. The Company accrues penalties and interest related to unrecognized tax benefits when necessary as a component of penalties and interest expenses, respectively.The Company had not accrued any penalties or interest expenses relating to unrecognized benefits at June 30, 2011 and December 31, 2011. The major tax jurisdictions in which the Company files income tax returns are the United States, Singapore and Malaysia.The statute of limitations, in general, is open for years 2003 to 2011 for tax authorities in those jurisdictions to audit or examine income tax returns.The Company is under annual review by the government of Singapore.However, the Company is not currently under tax examination in any other jurisdiction. -13- Table of Contents 9.INVESTMENT IN PROPERTY DEVELOPMENT The following table presents the Company’s investment in property development in China as of December 31, 2011. The exchange rate is based on the exchange rate as on December 31, 2011 published by the Monetary Authority of Singapore. Investment Date Investment Amount (RMB) Investment Amount (U.S. Dollar) Investment in developments - JiaSheng 08/27/2007 $ Investment in developments - JiaSheng 12/17/2007 Return of investment in developments - JiaSheng 06/26/2008 ) ) Return of investment in developments - JiaSheng 10/23/2008 ) ) Return of investment in developments - JiaSheng 11/20/2009 ) ) Return of investment in developments - JiaSheng 11/03/2010 ) ) Return of investment in developments - JiaSheng 11/08/2010 ) ) Return of investment in developments - JiaSheng 11/09/2010 ) ) Return of investment in developments - JiaSheng 11/10/2010 ) ) Return of investment in developments - JiaSheng 11/12/2010 ) ) Total: Investment in property developments – Jia Sheng (project B-48 Phase 1) $ In fiscal 2008, Trio-Tech (Chongqing) Co. Ltd. (“TTCQ”) entered into a Memorandum Agreement with JiaSheng Property Development Co. Ltd., (“JiaSheng”) to invest in a piece of property (project B-48 phase 1) with 24.91 acres owned and developed by JiaSheng located in Chongqing City, China, which was intended for sale after the completion of development.TTCQ invested RMB15,000 and the Company recorded a return of investment totalingRMB15,000. From fiscal 2008 through fiscal 2010 the Company recorded a return on investment totaling RMB5,874, or approximately $937 and in fiscal 2011 recorded a return on investment amounting to RMB3,976, or approximately $595. There were no new investments in property development made during the period six months ended December 31, 2011. 10.INVESTMENT PROPERTY IN CHINA The following table presents the Company’s investment in the property in China as of December 31, 2011. The exchange rate is based on the exchange rate as of December 31, 2011 published by the Monetary Authority of Singapore. Investment Amount Investment Amount Investment Date (RMB) (U.S. Dollars) Purchase of rental property – MaoYe 01/04/2008 $ Purchase of rental property – JiaSheng 10/23/2008 Additional cost of rental property - JiaSheng 12/01/2009 33 Investment rental property disposed - JiaSheng 02/05/2010 ) ) Purchase ofrental property – JiangHuai 01/06/2010 Investment rental property disposed - JiaSheng 03/04/2011 ) $ ) Gross investment in rental property Accumulated depreciation on rental property 12/31/2011 ) ) Net investment in property – China $ -14- Table of Contents Rental Property I In fiscal 2008, TTCQ entered into a Memorandum Agreement with MaoYe Property Ltd. to purchase an office space in Chongqing, China, for a total cash purchase price of RMB5,554.The Company rented this property to a third party on July 13, 2008. The term of the rental agreement was five years with a monthly rental income of RMB 39 or approximately $6 based on the average exchange rate for the period six months ended December 31, 2011, for the first three years, and in the fourth year with an increase of 8% in July 2012, a monthly rental income of RMB41, or approximately $6 based on the average exchange rate for the period six months ended December 31, 2011, and another increase of 8% in July 2013. Property purchased from Mao Ye, generated a rental income of RMB124, or approximately $19 and RMB249, or approximately $39 for the three and six months ended December 31, 2011, respectively and RMB116, or approximately $17, and RMB232, or approximately $34, respectively for the same period in the last fiscal year. Rental Property II In fiscal 2009, TTCQ entered into a Memorandum Agreement with JiaSheng to purchase four units of commercial property and two units of residential property, totaling 1,391.70 square meters in Chongqing, China, for a total purchase price of RMB7,042. All of the property purchased from JiaSheng was disposed of in February 2010 and March 2011 and hence there were no rental income recorded for these properties for the three and six months ended December 31, 2011, respectively. However these properties generated a rental income of RMB 233, or approximately $35 and RMB581, or approximately $86, respectively for the same periods in the last fiscal year. TTCQ sold four commercial properties purchased on October 23, 2008 to JiaSheng for RMB6,860, or approximately $1,067, recording a gain on disposal of RMB 1,015, or approximately $158 after deducting sales tax and exchange difference, from the four properties which carried a cost of RMB6,672, or approximately $1,044 and accumulated depreciation of RMB840, or approximately $131.All payments in this sales transaction were received in full during the third quarter of fiscal 2011. Rental Property III In fiscal 2010, the Company entered in to a Memorandum Agreement with Chongqing JiangHuai Real Estate Development Co., Ltd to purchase eight units of commercial property, in Chongqing, China, for a total purchase price of RMB3,600. TTCQ renewed its rental agreement for this property on January 8, 2011 and the rental agreement provided for a one year renewable term with an annual rental income of RMB720, or approximately $112 based on the average exchange rate for the same period in the last fiscal year. Property purchased from JiangHuai, generated a rental income of RMB 180, or approximately $28 and RMB 360, or approximately $56 for the three and six months ended December 31, 2011 and RMB 180, or approximately $28 and RMB 360, or approximately $56 for the same period in the last fiscal year. Other Properties In fiscal 2010, the Company entered into a Memorandum Agreement with Chongqing Fu Li Real Estate Development Co. Ltd., to purchase two commercial properties totaling 311.99 square meters, (“office space”) located in Jiang Bei District Chongqing. Although TTCQ currently rents its office premises from a third party, it intends to use the office space as its office premises. The total purchase price committed and paid was RMB3,678, or approximately $583 based on the exchange rate as of December 31, 2011.A down payment deposit of RMB3,678, or approximately $583, was paid in fiscal 2010, and the related tax expense of RMB150, or approximately $23, was paid.The construction has been completed as at the date of this report and the documentation of the change of title is in process. Summary Total rental income for both the investment properties (Property I and Property II) in China was $47 and $95 for the three and six months ended December 31, 2011 respectively and was $79 and $174 respectively for the same period in the last fiscal year. The property “office space” did not yield any rent for the three and six months ended December 31, 2011, as the possession of the property has not been handed over yet. Depreciation expenses for both the investment property in China were $18 and $36 for the three and six months ended December 31, 2011, respectively and were $29 and $58 respectively for the same period in the last fiscal year. -15- Table of Contents 11.LOAN RECEIVABLE FROM PROPERTY DEVELOPMENT PROJECTS The following table presents the Company’s loan receivable from property development projects in China as of December 31, 2011. The exchange rate is based onthe datepublished by the Monetary Authority of Singapore as on December 31, 2011. Loan Amount Loan Amount Loan Date (RMB) (U.S. Dollars) Investment inJiaSheng (Project B-48 Phase 2) 11/1/2010 Investment in JiangHuai (Project - Yu Jin Jiang An ) 11/1/2010 Net loan receivable from property development projects On November 1, 2010, TTCQ entered into a new Memorandum Agreement with JiaSheng Property Development Co. Ltd.(“JiaSheng”) to invest in their property development projects (Project B-48 Phase 2) located in Chongqing City, China. Due to the short term nature of the investment, the amount was classified as a loan based onASC Topic 310-10-25 Receivables, amounting to RMB5,000. The agreement guaranteed the Company an income of RMB1,250, or approximately $195, payable in four installments of RMB313, or approximately $49,based on the average exchange rate as on December 31, 2011 published by the Monetary Authority of Singapore. The amount is unsecured and repayable at the end of the term. The loan was renewed in November 2011 for a period of one year, which expires on October 31, 2012.The agreement guaranteed the Company an income of RMB1,250, or approximately $195, payable in four installments of RMB313, or approximately $49,based on the average exchange rate as on December 31, 2011 published by the Monetary Authority of Singapore.The book value of the loan receivable approximates its fair value. TTCQ recorded other income of RMB313, or approximately $49, and RMB626 or approximately $98, from JiaSheng for the three and six months ended December 31, 2011. Because the investment was made on November 1, 2010 there was no such income for the quarter ended December 31, 2010. On November 1, 2010, TTCQ entered into a new Memorandum Agreement with JiangHuai Property Development Co. Ltd. (“JiangHuai”) to invest in their property development projects (Project - Yu Jin Jiang An) located in Chongqing City, China. Due to the short term nature of the investment, the amount was classified as a loan based on ASC Topic 310-10-25 Receivables, amounting to RMB2,000. The agreement guaranteed the Company an income of RMB400, or approximately $62, payable in 12 installments of RMB33, or approximately $5 based on the average exchange rate as on December 31, 2011 published by the Monetary Authority of Singapore.The amount is secured by the underlying property and repayable at the end of the term. The loan was renewed on November 1, 2011, which expires on November 30, 2012.The agreement guaranteed the Company an income of RMB433, or approximately $67, payable in 13 installments of RMB33, or approximately $5 based on the average exchange rate as on December 31, 2011 published by the Monetary Authority of Singapore.The book value of the loan receivable approximates its fair value. TTCQ recorded other income of RMB100, or approximately $16 and RMB200 or approximately $31 based on the average exchange rate as on December 31, 2011 published by the Monetary Authority of Singapore, from JiangHuai for the three and six months ended December 31, 2011. Because the investment was made on November 1, 2010 there was no such income for the quarter ended December 31, 2010. 12.BUSINESS SEGMENTS The Company operates in five segments; the testing service industry (which performs structural and electronic tests of semiconductor devices), the designing and manufacturing of equipment (which equipment tests the structural integrity of integrated circuits and other products), distribution of various products from other manufacturers in Singapore and Southeast Asia, the fabrication segment (which provides fabrication services in Indonesia for the oil and gas industry) and the real estate segmentin China. The revenue allocated to individual countries was based on where the customers were located. The allocation of the cost of equipment, the current year investment in new equipment and depreciation expense have been made on the basis of the primary purpose for which the equipment was acquired. All inter-segment revenue were revenue from the manufacturing segment to the testing and distribution segments. Total inter-segment revenue were $135 and $353 for the three and six months ended December 31, 2011 respectively,as compared to $88 and $156 for the same periods in the last fiscal year.Corporate assets mainly consisted of cash and prepaid expenses. Corporate expenses mainly consisted of stock option expenses, salaries, insurance, professional expenses and directors' fees. Corporate expenses are allocated to the five segments. The following segment information table includes segment operating (loss) / income after including the Corporate expenses allocated to the segments, which gets eliminated in the consolidation. -16- Table of Contents The following segment information is Unaudited for the six months ended December 31, 2011: Business Segment Information: Six months Operating Depr. Ended Net Income Total and Capital Dec. 31, Revenue (Loss) Assets Amort. Expenditures Manufacturing $ $ ) $ $ $ 8 10 Testing Services ) Distribution 9 2 59 Real Estate 95 ) 38 62 1 Fabrication ) 92 7 Services ) 5 Corporate & ) 52 Unallocated ) Total Company $ $ ) $ The following segment information is Unaudited for the three months ended December 31, 2011: Business Segment Information: Quarter Operating Depr. Ended Net (Loss) Total and Capital Dec. 31, Revenue Income Assets Amort. Expenditures Manufacturing $ $ ) $ $ 51 $ 4 ) 64 Testing Services ) Distribution 85 ) 1 - 28 - - Real Estate 48 (9 ) 19 - 31 1 Fabrication ) 45 1 Services 93 ) 44 - Corporate & - ) 52 - - Unallocated - ) - - Total Company $ $ ) $ -17- Table of Contents 13.NON-CONTROLLING INTEREST In accordance with the provisions of ASC Topic 810, Consolidation, the Company has classified the non-controlling interest as a component of stockholders’ equity in the accompanying condensed consolidated balance sheets. Additionally, the Company has presented the net income attributable to the Company and the non-controlling ownership interestsseparately in the accompanying condensed consolidated financial statements. Non-controlling interest represents the minority stockholders’ share of 45% of the equity of Trio-Tech Malaysia Sdn. Bhd.45% interest in SHI International Pte. Ltd., and 24% interest in Prestal Enterprise Sdn. Bhd., which are subsidiaries of the Company. The table below reflects a reconciliation of the equity attributable to non-controlling interest: Dec. 31, 2011 Non-controlling interest (Unaudited) June 30, 2011 Beginning balance $ $ Net (loss) / income ) Translation adjustment ) ) Ending balance $ $ 14.FAIR VALUE MEASUREMENTS ASC Topic 820 Fair Value Measurements and Disclosures provides enhanced guidance for using fair value to measure assets and liabilities.Under the standard, fair value refers to the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between participants in the market in which the reporting entity transacts its business.ASC Topic 820 clarifies the principle that fair value should be based on the assumptions market participants would use when pricing the asset or liability.In support of this principle, ASC Topic 820 establishes a fair value hierarchy that prioritizes the information used to develop those assumptions.Under the standard, fair value measurements would be separately disclosed by level within the fair value hierarchy. The following table provides a summary of the assets and liabilities that are measured at fair value on a recurring basis as of December 31, 2011: BasisofFairValueMeasurements Asof December 31, 2011 QuotedPrices in Active Markets for Identical Assets Level1 Significant Other Observable Inputs Level2 Significant Unobservable Inputs Level3 Assets Short-term deposits $ Restricted term deposits $ Total assets measured at fair value $ Percentage of total assets % % In accordance with ASC Topic 820, the Company measures its short term deposits and restricted short-term deposits at fair value, and they are classified within Level 1. Since the Company’s term deposits are fixed rate deposits, there is an active, readily tradable market value based on quoted prices. The Company based its estimates on such prices (Level 1 pricing) as of December 31, 2011. Active markets are those in which transactions occur in significant frequency and volume to provide pricing information on an on-going basis. Since valuations are based on quoted prices that are readily and regularly available in an active market, the valuation of these term deposits does not entail a significant degree of judgment. -18- Table of Contents 15.BANK LOANS PAYABLE Bank loans payable consisted of the following: Dec. 31, 2011 (Unaudited) June 30, 2011 Note payable denominated in Malaysian Ringgit to a commercial bank for infrastructure investment, maturing in August 2024, bearing interest at the bank’s prime rate (4.75% at December 31, 2011) per annum, with monthly payments of principal plus interest through August 2024, collateralized by the acquired building. Note payable denominated in US dollars to a financial institution for working capitalplans in Singapore and its subsidiaries, maturing in December 2014, bearing interest at the bank’s prime rate plus 1.50% (4.75% at December 2, 2011) with monthly payments of principal plus interest of $52 through December 2014. This note payable is secured by plant and equipments with the net book value of $1,163. Current portion ) ) Long term portion of bank loans payable $ $ Future minimum payments (excluding interest) as at December31, 2011 were as follows: $ Thereafter Total obligations and commitments $ 16.COMMITMENTS AND CONTINGENCIES Trio-Tech (Malaysia) Sdn. Bhd. has expansion plans to meet the growing demands of a major customer in Malaysia, as the existing facility is inadequate to meet the demands of that customer.The Company has capital commitments for the purchase of equipment and other related infrastructure costs amounting to RM394, or approximately $124, based on the exchange rate as on December 31, 2011published by the Monetary Authority of Singapore, in the Malaysia operations. Trio-Tech (Tianjin) Co. Ltd. In China has capital commitments for the purchase of equipment and other related infrastructure costs amounting to RMB 1,331, or approximately $211, based on the exchange rate as on December 31, 2011 published by the Monetary Authority of Singapore. It commenced operation in the third quarter of fiscal 2011, after completion of the operations facilities process audit by the customer. -19- Table of Contents 17.DISCONTINUED OPERATION AND CORRESPONDING RESTRUCTURING PLAN The Company’s Shanghai operation, as a component of the Testing segment, suffered continued operating losses in the past three fiscal years and the cash flow was minimal for the past three years.In January 2010, the Company established a restructuring plan to close the Testing operation in Shanghai, China.Based on the restructuring plan and in accordance with ASC Topic 205-20, Presentation of Financial Statement Discontinued Operations, the Company presented the operation results from Shanghai as a discontinued operation as the Company believed that no continued cash flow would be generated by the disposed component (Shanghai subsidiary) and that the Company would have no significant continuing involvement in the operation of the discontinued component. In accordance with the restructuring plan, before moving out of Shanghai the Company will be required to pay the outstanding balance of accounts payable of RMB237, or approximately $38 based on the exchange rate as on December 31, 2011 published by the Monetary Authority of Singapore. The Company incurred general and administrative expenses of approximately $1 and $2 for the three and six months ended December 31, 2011, respectively, for winding down the operation in Shanghai. The Company anticipates that it may incur additional costs and expenses in winding down the business of the subsidiary through which the China facility was operated. Under the provision of ASC Topic 830, Foreign Currency Matters,translation adjustments that result when a foreign entity’s financial statements are translated into a parent company’s or an investor’s reporting currency are separately reported in the parent company’s other comprehensive income.Foreign currency translation adjustments that are accumulated in other comprehensive income are reclassified to income only when they are realized, if the investment in the foreign entity is sold or is substantially or completely liquidated.The foreign currency translation adjustments on the balance sheet of the Shanghai, China subsidiary as of December 31, 2011 were insignificant. Loss from discontinued operations was as follows: Six Months Ended Three Months Ended Dec. 31, Dec. 31, Dec. 31, Dec. 31, Unaudited Unaudited Unaudited Unaudited REVENUE $ - $ $ - $ COST OF SALES - - GROSS LOSS - - OPERATING EXPENSES General and administrative 2 2 1 Total 2 2 1 LOSS FROM DISCONTINUED OPERATION (2 ) (2 ) (1 ) OTHER INCOME - - LOSS FROM DISCONTINUED OPERATIONS $ (2 ) $ (2 ) $ (1 ) $ The Company does not provide a separate cash flow statement for the discontinued operation, as the impact of this discontinued operation was immaterial. -20- Table of Contents 18.INVESTMENT - OTHERS During the second quarter of fiscal 2011, the Company entered into a joint-venture agreement with JiaSheng Property Development Co. Ltd. (“JiaSheng”) to develop real estate projects in China. The Company invested RMB 10,000, or approximately $1,585 based on the exchange rate as of December 31, 2011 published by the Monetary Authority of Singapore, for a 10% interest in the newly formed joint venture, which was incorporated as a limited liability company, Chong Qing Jun Zhou Zhi Ye Co. Ltd. (the “joint venture”), in China. The agreement stipulates that the Company will nominate two of the five members of the Board of Directors of the joint venture and has the ability to assign two members of management to the joint venture.The agreement also stipulates that the Company will receive a fee of RMB 10,000, or approximately $1,585 based on the exchange rate as of December 31, 2011 published by the Monetary Authority of Singapore, for the services rendered in connection with obtaining priority to bid in certain real estate projects from the local government. Upon signing of the agreement, JiaSheng paid the Company RMB 5,000 in cash, or approximately $792 based on the exchange rate as on December 31, 2011 published by the Monetary Authority of Singapore. The remaining RMB 5,000 will be paid over 72 months commencing in 36 months from the date of the agreement when Chong Qing Jun Zhou Zhi Ye Co. Ltd. secures a property development project stated inside the joint venture agreement. The Company considered the RMB 5,000, or approximately $792 based on the exchange rate as on December 31, 2011 published by the Monetary Authority of Singapore, received in cash from JiaSheng, the controlling venturer in the joint venture, as a partial return of the Company’s initial investment of RMB 10,000, or approximately $1,585 based on the exchange rate as of December 31, 2011 published by the Monetary Authority of Singapore. Therefore, the RMB 5,000 received in cash was offset against the initial investment of RMB 10,000 resulting in a net investment of RMB 5,000 as of September 30, 2011.The Company considers that the collectability of the remaining RMB 5,000 is uncertain due to the extended terms of the payment, and therefore has not recorded this amount as receivable as of December 31, 2011. In accordance with ASC Topic 323 Investments – Other, Cost Method Investments, ‘‘Investment in unconsolidated joint venture’’ as shown on the Company’s Balance Sheet consists of the cost of an investment in Chong Qing Jun Zhou Zhi Ye Co Ltd., in which the Company has a 10.89% interest. Prior to the first quarter of fiscal 2012, the Company’s 10.89% ownership in this China affiliate was recorded on the equity basis. In the first quarter of fiscal 2012, due to the resignation of two directors representing Trio-Tech in the board of joint venture, the Company concluded that it could no longer exert a significant influence over the joint venture, operating and financial activities. Therefore, the Company began accounting for this investment using the cost method effective September 29, 2011. An impairment review was made during the quarter ended December 31, 2011 and the carrying value of this investment at December 31, 2011, was $771, which approximates the Company’s pro rata share in the joint venture, underlying value. In accordance with ASC Topic 810-10-50, Disclosure for Variable Interest Entities, the Company analyzed its investments in joint ventures to determine if the joint venture is a variable interest entity (“VIE”) and would require consolidation. The Company (a) evaluates the sufficiency of the total equity at risk, (b) reviews the voting rights and decision-making authority of the equity investment holders as a group, and whether there are any guaranteed returns, protection against losses, or capping of residual returns within the group, and (c) establish whether activities within the venture are on behalf of an investor with disproportionately few voting rights in making this VIE determination. The Company would consolidate a venture that is determined to be a VIE if it was the primary beneficiary. Beginning January 1, 2010, a new accounting standard becameeffective and changed the method by which the primary beneficiary of a VIE is determined, a primarily qualitative approach whereby the variable interest holder, if any, has the power to direct the VIE’s most significant activities and is the primary beneficiary. The Company has determined that the investment is a VIE, however the Company is not the primary beneficiary.Therefore, the Company does not consolidate the joint venture and it is accounted for using the cost method, since there is no significant influence. -21- Table of Contents 19.ASSET HELD FOR SALE During the third quarter of fiscal 2011, Trio-Tech (Malaysia) Sdn Bhd. (“TTM”) a 55% owned subsidiary of the Registrant planned to sell its factory building in Penang, Malaysia which was being used as its testing facility before it moved its entire operations to Petaling Jaya, Malaysia. The Malaysia operation ceased the depreciation of that property in accordance with ASC Topic 360 Property, plant and equipment. The asset is available for immediate sale in its present condition subject only to terms that are usual and customary for sales of such assets. Accordingly, the Company believes that the assets held for sale should be classified as current assets and that the fair value of this property, less cost to sell is higher than its book value.The asset held for sale was recorded at a net book value of $130 in accordance with ASC Topic 360 Property, plant and equipment. -22- Table of Contents TRIO-TECH INTERNATIONAL AND SUBSIDIARIES ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (IN THOUSANDS, EXCEPT PER SHARE AMOUNTS) Overview The following should be read in conjunction with the condensed consolidated financial statements and notes in Item I above and with the audited consolidated financial statements and notes, the information under the headings “Risk Factors” and “Management’s discussion and analysis of financial condition and results of operations” in the our Annual Report on Form 10-K for the fiscal year ended June 30,2011. Trio-Tech International (“TTI”) was incorporated in 1958 under the laws of the State of California.As used herein, the term “Trio-Tech” or “Company” or “we” or “us” or “Registrant” includes Trio-Tech International and its subsidiaries unless the context otherwise indicates. Our mailing address and executive offices are located at 16139 Wyandotte Street, Van Nuys, California 91406, and our telephone number (818) 787-7000. The Company is a provider of environmental and reliability test equipment and services to the semiconductor industry. Our customers rely on us to verify that their semiconductor components meet or exceed the rigorous reliability standards demanded for aerospace, communications and other electronics products. TTI generates more than 90% of its revenue from its three core business segments in the test and measurement industry, i.e. manufacturing of test equipment, testing services and distribution of test equipment. In 2007, we added a real estate revenue segment and in 2009, and a fabrication segment when we ventured into providing fabrication service for oil and gas equipment industry. Manufacturing TTI develops and manufactures an extensive range of test equipment used in the "front end" and the "back end" manufacturing processes of semiconductors. Our equipment includes leak detectors, autoclaves, centrifuges, burn-in systems and boards, HAST testers, temperature controlled chucks, wet benches and more. Testing TTI provides comprehensive electrical, environmental, and burn-in testing services to semiconductor manufacturers in our testing laboratories in Southeast Asia and the United States. Our customers include both manufacturers and end-users of semiconductor and electronic components who look to us when they do not want to establish their own facilities. The independent tests are performed to industry and customer specific standards. Distribution In addition to our own products and services, TTI also provides an extensive range of complementary environmental and reliability test equipment from reputable manufacturers through our distribution operations. Such equipment include temperature cycling and shock test chambers, reflow ovens, mechanical shock testers, drop testers and more. Real Estate In 2007, TTI invested in real property in Chongqing, China, which generated investment returns as well as investment income from real estate development projects and rental income from properties. Fabrication To mitigate concentration risks arising from industry concentration and customer concentration in our core businesses, TTI invested in a new business that provides, product and services to the oil and gas industry. This business operates from a yard facility in Indonesia and fabricates steel structures, pipe spools, skid equipment packages and modules, heat transfer and process equipment. -23- Table of Contents Second Quarter Fiscal 2012 Highlights · Manufacturing segment revenue decreased by $2,071, or 39.2%, to $3,216 for the second quarter of fiscal 2012, compared to $5,287 for the same period in fiscal 2011. · Testing segment revenue decreased by $378, or 11.8%, to $2,815 for the second quarter of fiscal 2012, compared to $3,193 for the same period in fiscal 2011. · Distribution segment revenue decreased by $119, or 58.3%, to $85 for the second quarter of fiscal 2012, compared to $204 for the same period in fiscal 2011. · Real estate segment revenue decreased by $724, or 93.8%, to $48 for the second quarter of fiscal 2012, compared to $772 for the same period in fiscal 2011. · Fabrication Services segment revenue increased by $362, or 389.2%, to $455 for the second quarter of fiscal 2012, compared to $93 for the same period in fiscal 2011. · The overall gross profit margins decreased by 18.8% to 11.4% for the second quarter of fiscal 2012, from 30.2% for the same period in fiscal 2011. · Loss from operations increased by $1,977 to $1,606 for the second quarter of fiscal 2012, compared to an income of $371 for the same period in fiscal 2011. · General and administrative expenses as a percentage ofrevenue increased by 8.6% to 32.7% for the second quarter of fiscal 2012, from 24.1% for the same period in fiscal 2011. · Selling expenses as a percentage ofrevenue increased by 0.6% to 1.9% for the second quarter of fiscal 2012, from 1.3% for the same period in fiscal 2011. · Net loss for the second quarter of 2012 was $1,203 as compared to a net income of $187 for the same period in fiscal 2011. Results of Operations and Business Outlook The following table sets forth our revenue components for the three and six months ended December 31, 2011 and 2010, respectively. Revenue Components
